Per Curiam: It
is for the court to determine, where facts sufficiently probative are undisputed, whether the defendant had probable cause for procuring the arrest. In the present instance the plaintiff, the appellant’s trusted collector of money, did collect money of a customer, credited it to her. on a book for a subsequent month, and by a private arrangement with her kept the money in his own possession and evaded a statement of the truth *954to Ms employer, who found itself committed by his act. So, without the use of the disputed testimony as to inquiry of the plaintiff coneermng tMs collection, and his demal of it, there is sufficient to show that the defendant, using due caution and investigation, was warranted by the facts as they appeared to procure the plaintiff’s arrest. The judgment and order should be reversed, with costs, and the complaint dismissed, with costs. Present — Jenks, P. J., Thomas, Mills, Putnam and Kelly, JJ. Judgment and order reversed, with costs, and complaint unammously dismissed, with costs.